

	

		III

		109th CONGRESS

		1st Session

		S. RES. 81

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. Burns (for himself,

			 Mr. Thomas, and Mr. Enzi) submitted the following resolution; which

			 was considered and agreed to

		

		RESOLUTION

		Recognizing the contribution of Chris

		  LeDoux to country music.

	

	

		Whereas Chris LeDoux, a former rodeo world champion in

			 bareback riding and country music star, died on March 9, 2005;

		Whereas Chris LeDoux was born in Biloxi, Mississippi, in

			 1948;

		Whereas Chris LeDoux won the Wyoming State Rodeo

			 Championship in high school, continued riding in college, earning a rodeo

			 scholarship, and rode professionally, winning the bareback championship at the

			 National Rodeo Finals;

		Whereas Chris LeDoux made important contributions to the

			 country music community, through songs such as Whatcha Gonna Do With a

			 Cowboy and Much Too Young to Feel this Damn Old;

			 and

		Whereas Chris LeDoux worked with well-known artists

			 throughout his career, such as Garth Brooks and Charlie Daniels: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)recognizes the

			 contribution of Chris LeDoux to country music;

			(2)has heard with

			 profound sorrow and deep regret of the death of Chris LeDoux; and

			(3)directs the

			 Secretary of the Senate transmit enrolled copies of this resolution to the

			 House of Representatives and the family of Chris LeDoux.

			

